Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As applicant has not overcome the double patenting rejection, the rejection is hereby repeated below.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10998847. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 2-21 are encompassed by the scope of claims 1-12 of patent 10998847.
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”


The claim is a product by process claim and support block does not depend on the process of making it.  The product-by-process limitation " cast into the support block" would not be expected to impart distinctive structural characteristics to the support block.  Therefore, the claimed “support block” is not a different and unobvious
 support block from the support block of Stearns.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7, 10-13 are is/are rejected under 35 U.S.C. 102a2 as being anticipated by Stearns (2015/0361668).
Stearns (figures 14, 119, 129, 147, 94, 109) shows a solar mounting assembly comprising: a flashing (16, 301, 300, 6040) comprising a substantially flat sheet, the flashing (4240 figure 113; 108a) having an upward- facing tapered protrusion (30, 4320) and a through-hole in a center of the tapered protrusion; and a support block (110, 2520) that is separate from the flashing, the support block being cast in a single piece and having: a bracket (2570) having at least one grooved surface that is cast into the support block (see product by process policy above), the groove surface configured to engage solar mounting accessories(the serration of 2572), and a longitudinal slot (2572) that is cast into the support block (see product by process policy above), the longitudinal slot configured to secure the solar mounting accessories to the support block; a top surface integrated with the bracket; an outer side surface on an up-slope portion (figure 93 the sloping surface connecting 2568 and 2586) of the support block, the outer side surface cast into the support block (see product by process limitation above), the outer side surface forming an obtuse angle with the top surface (figure 24a); an aperture (the opening for 2522) that is cast into the support block (see product by process limitation), the aperture disposed through the top surface, wherein the aperture is configured to align with the through-hole in the center of the tapered protrusion; and an internal cavity (for part 2518) is cast into the support block (see product by process limitation), wherein the internal cavity is configured to accommodate the tapered protrusion of the flashing when the support block is placed on the flashing over the tapered protrusion such that the support block compresses onto the flashing when a first fastener is inserted through the aperture and the through-hole.
	Per claims 3-7, 10-13, Stearns further shows the flashing further comprises a first notch feature configured as an alignment guide (147), wherein the flashing further comprises a ridge feature (figure 113, 109) configured to provide structural support when the first fastener is compressed over the tapered protrusion and the through-hole onto the flashing, wherein the flashing is a substantially uniform thickness, wherein a top of the tapered protrusion is flat and substantially parallel with the flashing, wherein the bracket is configured in an asymmetrical orientation with the outer side surface on the up-slope portion and an elongated, substantially rectangular portion on a down-slope portion of the support block (inherently so), wherein the first fastener is flanged, wherein the first fastener has a cavity on an underside of a flange to accommodate a flexible washer, wherein the flexible washer is compressed between the flange and the support block when the solar mounting assembly is installed on an installation surface, a substantially planar outer side surface on a down-slope portion of the support block, the substantially planar outer side surface forming an obtuse angle with the top surface, wherein the support block further comprises: a second substantially planar outer side surface that forms an obtuse angle with the top surface, wherein the bracket is configured in an asymmetrical orientation with the outer side surface on the up-slope portion and an elongated, substantially rectangular portion on a down-slope portion of the support block.

Claim(s) 14, 16-17, 19, 21 are is/are rejected under 35 U.S.C. 102a2 as being anticipated by Stearns (2015/0361668).
Stearns figures 14, 112, 129, 131, 147 shows a solar mounting assembly comprising: a support block cast (4370) in a single piece and having: a bracket having at least one grooved surface(112, the serration on the one side) is cast into the support block (see product by process limitation), the grooved surface is configured to engage solar mounting accessories, and a longitudinal slot (4172) configured to secure the solar mounting accessories to the support block; a top surface integrated with the bracket; an outer side surface (the surface forming the chamber at the corner) on an up-slope portion of the support block, the outer side surface is cast into the support block (see product by process limitation) forming an obtuse angle with the top surface; an aperture (4154) is cast into the support block (see product by process limitation), the aperture disposed through the top surface, wherein the aperture is configured to align with a through-hole in a flashing; and an internal cavity (see figure 131) is cast into the support block (see product by process limitation).
	Per claims 16-17, Stearns further shows two opposing sides of the bracket taper toward each other in a direction away from the top surface, wherein the bracket further comprises an inset recess (the recesses located on the surface of 4570 between the top of 4570 and 4550) on sides of the longitudinal slot.
Per claim 19, Stearns further shows the longitudinal slot is open on one end.
Per claim 21, Stearns further shows the top surface has a recessed surface concentric with the aperture to receive a washer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns(2015/0361668).
Stearns shows all the claimed limitations except for the support block is aluminum.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stearns’s structures to show the support block is aluminum since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; and aluminum or steel are well known material for forming supporting blocks as they are strong.

Allowable Subject Matter
Claims 8-9, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claims 8-9, prior art does not provide sufficient motivation to modify Stearn’s structures to show the ribs on the cavity of the block in combination with other claimed limitations.
Per claim 15, prior art does not show a cone shaped attachment block with a plurality of peripheral apertures, a central aperture having internal threads configured to cooperate with a first fastener in combination with other claimed limitations.
Per claim 18, prior art does not show the inset recess is configured to accept a flange of the fastener, the inset recess is curved in combination with other claimed limitations. 
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
With respect to applicant’s statement to the “cast into the support block” limitation, examiner would like to point toward the product by process limitation policy set forth above.  As the newly added limitation of “ cast into the support block” is found to not be expected to impart distinctive structural characteristics to the support block.  Therefore, the claimed “support block” is not a different and unobvious support block from the support block of Stearns.  The statements to the product by process limitation is found to be unpersuasive and the rejections are thus maintained as set forth above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/19/2022